 



         

Exhibit 10.1
Exhibit 10.1
Revolving Credit Note
US $30,000,000
January 24, 2008
FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
on the Termination Date (as defined in the Credit Agreement referred to below)
the principal sum of THIRTY MILLION DOLLARS ($30,000,000) or if less the
principal sum of all Loans outstanding on the Termination Date.
Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Bank at its office in Omaha, Nebraska, in same day funds, as provided
in the Credit Agreement.
This Revolving Credit Note (the “Note”) is the “Note” referred to in, and is
entitled to the benefits of the Revolving Credit Agreement, dated as of
January 24, 2008 (as the same may be amended or modified from time to time, the
“Credit Agreement”), between Borrower and Bank. The Credit Agreement, among
other things, (i) provides for the making of Loans by Bank to Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the amount
first above mentioned, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEBRASKA.
EXECUTED AND DELIVERED as of the date first above written.

                  LINDSAY CORPORATION, a Delaware corporation    
 
           
 
  By:   /s/ David Downing    
 
           
 
  Name:   David Downing    
 
  Title:   Senior VP and CFO    

 